LYNCH, Judge,
concurring in part, dissenting in part:
I
I concur that the findings of guilty and the sentence should be set aside and the charges dismissed. This is based on my concurrence with the majority that the statements of the defendant to Chief Warrant Officer Hampton, Commander Coste, and LCDR Hamilton following the surrender of the shopping bag by the defendant, were improperly admitted into evidence. For the reasons stated below I disagree with the majority, however, that the military judge erred in admitting into evidence the shopping bag and its contents.
Basically, I do not construe the circumstances surrounding the initial contact between the defendant and CWO Hampton in the same way as my colleagues. I view the scene as portraying a petty officer in possession of a substantial quantity of cocaine, who two days earlier had been forewarned that a full and thorough search of the ship would be conducted until all drugs were found and disposed of. He had also, as a member of the crew at a lecture on the fantail, heard about a drug exemption program. These events caused him to do some serious thinking about his situation, and after considerable thought about many things, approached CWO Hampton. The petty officer, apparently emotionally upset, distraught, and tearful, indicated that he had “something to turn in” and wanted Mr. Hampton to accompany him to the operations berthing. Because of the petty officer’s condition, Mr. Hampton took him to the privacy of his stateroom to calm him down, and a short time later the petty officer brought forward and turned over to Mr. Hampton a shopping bag with several plastic packets of what was ultimately established to be cocaine.
The majority initially finds that Mr. Hampton was required to advise the defendant pursuant to Article 31, UCMJ, and his failure to do so rendered the shopping bag and its contents inadmissible. Secondarily the majority finds that the defendant was subjected to illegal inducement or coercion as a result of the lecture on the fantail two days prior to his surrender of the real evidence and therefore the shopping bag and its contents are inadmissible.
As to the initial conclusion, I do not believe the situation at the time of the defendant’s surrender of the shopping bag and its contents mandated a warning pursuant to Article 31, UCMJ. I construe the encounter between the defendant and CWO Hampton as similar to a “threshold confession” and thus exempt from the warning requirements of Article 31, UCMJ.
As to the issue of illegal inducement or coercion, CWO Hampton was asked whether he believed that the defendant was com*782ing to him because he was the drug exemption officer, and Mr. Hampton responded:
“Not at first, because I had to prompt him to indicate that he wanted a drug exemption, but he was quite emotionally upset.” (R. 92)
And, when asked whether he had any doubt whether the defendant was approaching him with the drug exemption program in mind, Mr. Hampton replied:
“I think it was a secondary thing. I think his first . . . my first impression of it was that he was worried about detection and I certainly think that was uppermost in his mind because I had to prompt him to the drug exemption . . . .” (R. 92)
The defendant testified during cross-examination:
“Q. What was the primary motive for your coming forward in this procedure (the turning in of the drugs to CWO Hampton)?
A. I had many reasons that were interrelated and probably of equal validity and weight. I had guilt feelings, I had fear, my use was becoming very heavy, I was afraid for my own health, I was afraid of being caught, I had guilt feeling, I got to thinking about the fact that my oldest daughter is getting up to the age where she might be exposed to this element, and I didn’t want to be a part of this element, I had many, many confusing and deep feelings at the time I went to the drug exemption officer.” (R. 122)
Q. You indicated that you had numerous reasons for coming forward, and one was your family situation, your own personal sense of well-being. Now my question is, what did the command do to influence that particular feeling? Did it come from the command or did it come just from you?
A. At the prompting of the command, I started thinking about this and I came to these feelings. (R. 123)
Q. I see. Was there another reason for your coming forth, based on religious convictions?
A. Yes, there was. (R. 123)
The testimony of CWO Hampton and the defendant makes it clear to me that, while the “lecture” on the fantail may have started the defendant thinking about his entire situation, it most certainly did not constitute the unlawful coercion or unlawful inducement found by the majority, and I must dissent from that conclusion.
II
In view of the disposition of this case, the majority find it unnecessary to decide the counsel issue raised on appeal. Although not necessary, I believe it appropriate to treat this issue since the question concerning the relationship between Articles 27 and 38, UCMJ, 10 U.S.C. §§ 827, 838, is being raised with increasing frequency.
In this case, LT B represented the defendant at the pretrial investigation conducted pursuant to Article 32, UCMJ. That investigation concluded on 4 June 1976. On 9 June 1976, three weeks before a convening order was signed, apparently under the belief that some of the charges investigated would ultimately be referred to trial by court-martial, the defendant submitted a request for LT C “as individual military counsel (IMC)” pursuant to Article 38, UCMJ and paragraph 48, MCM, 1969 (Rev.). On 10 June 1976, LT C was made available to serve as individual military counsel by his commanding officer. On 17 June 1976, the convening authority informed LT C’s commanding officer that “LT C, as requested individual military counsel, will be detailed to court involving [the defendant].’’ On 30 June 1976, the convening order was signed which included LT C as the defense counsel detailed to represent the defendant.
The issue, as framed by appellate defense counsel, alleges that the defendant was deprived of his rights to counsel through the convening authority’s failure to provide a “detailed counsel” in addition to the “individual military counsel.”
*783Basically, the defense argument is that Article 27, UCMJ and Article 38, UCMJ each creates a right to counsel independent of the other, and therefore a military defendant is entitled to two defense counsel— one “detailed counsel” pursuant to Article 27, UCMJ, and one “individual military counsel” pursuant to Article 38, UCMJ.
While on the surface a logical argument can be made to support this proposition by reading these two articles independently of each other, it is my opinion that this proposition must fail when the rights of a defendant and the responsibilities of a convening authority are viewed as a whole under the Code, and these two articles are placed in perspective.
Article 27(a), UCMJ, imposes upon an authority convening a court-martial the duty and responsibility to insure that a defense counsel is detailed as a participant to represent the defendant. The remainder of Article 27, UCMJ sets forth the circumstances under which counsel, detailed pursuant to subsection (a), must be a lawyer.1
Article 38(b), UCMJ, sets forth the right of a defendant to select an individual military or civilian counsel to represent him at a court-martial. This provision, in my opinion, exists as a right guaranteed to a defendant that he need not be satisfied, or limited to, a defense counsel selected, and detailed to a court, by a convening authority, but may request an individual military counsel, or retain civilian counsel to represent him.2
The principles contained in Articles 27 and 38, UCMJ are not new to military law with the creation of the Uniform Code. Both these articles were derived from Articles of War 11 and 17, and existed prior to the adoption of the Code.
It is clear to me that Article 27, UCMJ focuses on a duty or responsibility of the convening authority, whereas Article 38(b) focuses on a right of a defendant. The pattern that emerges is equally clear. If an accused has not exercised his right to request an IMC pursuant to Article 38(b) at the time a convening authority convenes a court-martial, then the convening authority is under a duty to select a defense counsel to represent the defendant and detail him as a participant pursuant to Article 27(a). If, however, prior to the convening of a court-martial, an accused exercises his right under Article 38(b) to request an individual military defense counsel, and that counsel is reasonably available, then at the time the convening authority’s duty arises under Article 27(a) to detail a defense counsel as a participant in the court-martial, the convening authority is obligated to insure that the counsel selected by the accused is detailed to represent him.
The evils that are sought to be avoided by Articles 27 and 38 UCMJ are those of an unrepresented defendant, in the case of Article 27, and of a defendant being represented by a counsel of the convening authority’s choice rather than counsel of the defendant’s choice, in the case of Article 38.
Counsel who assert that the decisional law involving Articles 27 and 38, UCMJ establishes a “right to two lawyers” are misreading what the Court of Military Appeals has said. Essentially what the Court of Military Appeals has said is that once a *784convening authority details a lawyer to represent a defendant pursuant to Article 27, the convening authority may not discharge or relieve that counsel when, subsequently, a defendant elects to exercise his right to an IMC pursuant to Article 38(b). In other words, once an attorney-client relationship has been established between a defendant and a counsel detailed pursuant to Article 27, only the defendant can discharge or terminate the relationship with that counsel.3
It is therefore my opinion that the law does not prevent a prospective convening authority from determining the particular desires of an accused concerning an individual military lawyer to represent him, and then incorporating those desires into the order convening the court by detailing that individually requested military lawyer to represent the accused at trial as required by Article 27, UCMJ.

. It is interesting to note that during the hearings on the proposed UCMJ, the only concern expressed with respect to Article 27 was that the defense counsel required to be detailed by a convening authority should be a qualified lawyer. Hearings Before House Armed Services Committee on H.R. 2498, 81st Cong., 1st Sess. pp. 789, 1155-56, 1164-69. See also, Hearings Before Senate Armed Services Committee on S. 857 and H.R. 4080, 81st Cong., 1st Sess. pp. 184, 257-58, and 319.


. The major concern expressed with respect to Article 38(b) during the hearings on the proposed UCMJ appears to be limited to the words “if reasonably available.” Because of the fear of command control in selecting a defense counsel for detailing pursuant to Article 27, the argument was that the command should not also control the availability of the individually selected counsel when requested pursuant to Article 38(b). It was urged that the “if reasonably available” language be eliminated. See, e. g., Hearings Before House Armed Services Committee on H.R. 2498, 81st Cong., 1st Sess. at 684.


. See, e. g., United States v. Fails, 20 U.S.C.M.A. 618, 44 C.M.R. 48 (1971); and United States v. Tellier, 13 U.S.C.M.A. 323, 32 C.M.R. 323 (1962).